demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the State specifically
                pleaded laches, appellant was required to overcome the rebuttable
                presumption of prejudice. MRS 34.800(2).
                            Appellant claimed that his appellate and previous post-
                conviction counsel did not properly raise and exhaust two claims, which
                did not allow him to proceed in federal court on those two claims. That
                counsel for appellant did not exhaust state remedies in appellant's earlier
                court proceedings did not demonstrate that there was an impediment
                external to the defense that should excuse the procedural bars.             See
                Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003); see also
                Colley v. State, 105 Nev. 235, 236, 773 P.2d 1229, 1230 (1989). Further,
                appellant's argument regarding post-conviction counsel as good cause
                lacked merit as appellant had no statutory right to post-conviction
                counsel, and thus the ineffective assistance of post-conviction counsel does
                not provide good cause for a successive and untimely petition.              See
                McKague v. Warden, 112 Nev. 159, 164-65 & n.5, 912 P.2d 255, 258 & n.5
                (1996); Crump v. Warden, 113 Nev. 293, 303 & n.5, 934 P.2d 247, 253 &
                n.5 (1997); see also Brown v. McDaniel, 130 Nev. , P.3d                 2



                (Adv. Op. No. 60, August 7, 2014) (explaining that post-conviction
                counsel's performance does not constitute good cause to excuse the
                procedural bars unless the appointment of post-conviction counsel was
                mandated by statute); Coleman v. Thompson, 501 U.S. 722, 755-757 (1991)
                (holding that petitioner did not have a "constitutional right to counsel on
                appeal from the state habeas trial court judgment" and that a claim of
                ineffective assistance of counsel during state habeas appellate proceedings
                does not constitute cause to excuse the procedural defects).

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                              Finally, appellant failed to overcome the presumption of
                 prejudice to the State. Therefore, the district court did not err in
                 dismissing the petition as procedurally barred and barred by laches.
                 Accordingly, we
                              ORDER the judgment of the district court AFFIRMED. 3




                                                                                   J.
                                                    Hardesty




                                                    Douglas




                 CHERRY, J., concurring:
                              Although I would extend the equitable rule recognized in
                 Martinez to this case because appellant was convicted of murder and is
                 facing a severe sentence, see Brown v. McDaniel, 130 Nev.              P.3d
                     (Adv. Op. No. 60, August 7, 2014) (Cherry, J., dissenting), I concur in
                 the judgment on appeal in this case because the State pleaded laches




                       3 We have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter and the State's
                 opposition to appellant's motion to vacate conviction, and we conclude that
                 no relief based upon those submissions is warranted. To the extent that
                 appellant has attempted to present claims or facts in those submissions
                 which were not previously presented in the proceedings below, we have
                 declined to consider them in the first instance.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e
                 under NRS 34.800(2) and appellant failed to rebut the presumption of
                 prejudice to the State.




                 cc:   Hon. Nancy L. Porter, District Judge
                       Mark Anthony Hanson
                       Attorney General/Carson City
                       Elko County District Attorney
                       Elko County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    e